Exhibit 12.1 GREAT PLAINS ENERGY INCORPORATED COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (millions) Income from continuing operations $ Add Equity investment loss Income subtotal Add Taxes on income Kansas City earnings tax Total taxes on income Interest on value of leased property Interest on long-term debt Interest on short-term debt Other interest expense and amortization (a) ) Total fixed charges Earnings before taxes on income and fixed charges $ Ratio of earnings to fixed charges (a) On January 1, 2007, Great Plains Energy elected to make an accounting policy change to recognize interest related to uncertain tax positions in interest expense.
